108 B.R. 804 (1989)
In re Frank PEARSON, Vevelyn Pearson, Debtors.
Bankruptcy No. 88-04679-BKC-AJC.
United States Bankruptcy Court, S.D. Florida.
October 20, 1989.
Richard Stanton, Miami, Fla., for debtors.
Robert L. Roth, Miami, Fla., trustee.

ORDER DIRECTING RETURN OF FEE TO DEBTOR
A. JAY CRISTOL, Bankruptcy Judge.
This cause came on to be heard on July 11, 1989 on an order to show cause. The court heard argument of the trustee and argument of Richard Stanton, including his request to file papers in support of his position. The court ruled on the record and the ruling was memorialized by order dated July 31, 1989. That ruling and order directed Richard Stanton to file a memorandum of law in support of his right to retain any or all of the fees paid to him by debtors in this case. The court allowed until August 10, 1989 for this filing. Richard Stanton has failed to file such memorandum or any other pleading. No showing has been made to establish that the fee has been earned. Substantial indications are in the record which establish that it has not been earned. The original motion of the trustee which was the genesis for the order to show cause stands unopposed. The court has waited patiently for over two months for Mr. Stanton's memorandum. No memorandum has been received, nor has there been a request for additional time to respond. The court being otherwise fully advised in the premises, it is
ORDERED as follows:
1. Richard Stanton is ORDERED to immediately turn over the sum of $400 representing the attorney's fee paid to him by debtors in the above-styled case to Frank and Vevelyn Pearson and send proof of same to the court and the trustee.
2. Richard Stanton is enjoined from practicing law before this United States Bankruptcy Court for the Southern District of Florida until such time as he files a certificate with the court certifying that he has completed nine hours of Florida Bar approved Continuing Legal Education in the area of Bankruptcy and three hours of Continuing Legal Education in the area of Legal Ethics.
DONE and ORDERED.